Citation Nr: 0713898	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972, and again from October 1976 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, among other things, granted service connection for a 
low back disability, evaluated as 40 percent disabling 
effective June 21, 2002, granted service connection for 
tinnitus, evaluated as 10 percent disabling effective June 
21, 2002, and denied service connection hypertension.  The 
veteran filed a notice of disagreement regarding these three 
issues in February 2003.

In a rating decision dated in September 2004, the RO found 
that the December 2002 rating decision contained clear and 
unmistakable error and amended that decision to assign an 
evaluation of 20 percent for the veteran's service-connected 
low back disability, effective June 21, 2002.  38 C.F.R. 
§ 3.105(a).  The RO also issued a statement of the case for 
each of the veteran's three appealed issues in October 2004.  
The veteran filed a substantive appeal in November 2004, 
challenging only the claims involving service connection for 
hypertension and an increased rating for his back disability.

Because the veteran's increased rating claim involves the 
propriety of the initial and subsequent evaluations assigned, 
the Board has characterized this claim as indicated on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this regard the Board notes that because the 
assigned evaluation does not represent the maximum rating 
available for the disability, the veteran's claim challenging 
the initial evaluation for this condition remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The veteran's low back disability is not productive of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor is the veteran's 
condition productive of moderate or severe limitation of 
motion, moderate or severe disability with recurring attacks, 
or pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain, incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, or favorable ankylosis 
of the entire cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis 
of the entire thoracolumbar spine, unfavorable ankylosis of 
the entire thoracolumbar spine, or unfavorable ankylosis of 
the entire spine.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5292, 5293, 
5295 (2002), Diagnostic Code 5293 (2003), Diagnostic Codes 
5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2002 and November 2003, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's service-connected low back 
disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Because the veteran's claim involves the propriety of the 
initial 20 percent evaluation from June 21, 2002, the Board 
notes that both the prior and revised Diagnostic Codes 
applicable to the veteran's back condition will be reviewed 
in connection with his claim.  Prior to analyzing, the 
veteran's back claim, the Board will quickly outline the 
relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Here, the veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5292.  
The veteran was afforded two VA examinations in connection 
with his claim.  

In September 2002, the veteran was afforded a VA examination 
in connection with his back disability.  The veteran 
complained of low back pain, stiffness, and fatigability of 
the lumbar spine.  The examiner noted the veteran took 
nonsteriodal anti-inflammatory drugs for low back pain.  
Flare-up was noted to occur on bending, pushing, pulling, and 
lifting.  No surgery was noted and the veteran did not use 
crutches, braces or a cane.   Upon examination, the range of 
motion of the lumbar spine was found to be flexion of 75 
degrees, extension of 25 degrees, both with pain.  
Retroflexion right and left produced pain at 20 degrees, and 
rotation to the left produced pain at 25 degrees.  The 
examiner noted generally that the veteran had painful motion 
of the lumbar spine, spasm, and tenderness of the lumbar 
spine.  He also noted a loss of lumbar lordosis.  A 
neurological examination  revealed normal sensory and motor 
detail.  The veteran was diagnosed with discogenic disease of 
the lumbar spine.  

The veteran was again examined by VA in December 2003.  The 
veteran reported midline lower back pain from the lower 
lumbar to approximately L1, which was noted to be constant, 
with flare-ups on sitting for long periods of time, lifting, 
or standing.  The veteran also reported decreased 
flexibility, occasional problems dressing (socks and pants), 
and occasional use of crutches when the pain is bad.  The 
examiner noted that the veteran takes Celebrex, occasionally 
Prednisone, and Naprosyn for his low back.  The examiner 
indicated that there was no radiation and no neurologic 
symptoms.  On examination, the veteran's back was found to be 
straight, with no tenderness to palpation.  Range of motion 
was noted to be flexion of 60 degrees (stopped by pain), 
extension of 20 degrees (stopped by pain), left an right 
lateral flexion of 30 degrees with pain at 25 degrees, left 
and right lateral bending was limited to 30 degrees.  The 
examiner noted that the veteran's activity is limited during 
flare-ups.  He was diagnosed with chronic low back pain with 
decreased flexibility.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 20 percent for this period under 
Diagnostic Code 5295, in effect prior to September 26, 2003, 
the veteran's back disability must have been productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.  The medical 
evidence above does not indicate that the veteran's condition 
was productive of these symptoms.

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of severe limitation of motion.  The medical 
evidence in this case indicates that the veteran has limited 
motion, but not a severe limitation.  Therefore a higher 
evaluation under this code is also not warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found to be severe with recurring attacks 
and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.
In this case, however, the veteran has not been diagnosed 
with intervertebral disc syndrome, nor do his symptoms 
indicate that his condition is severe with recurring attacks 
and intermittent relief, or pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
Rather, the veteran has been diagnosed with chronic low back 
pain with decreased flexibility.  And while the earlier VA 
examination noted spasm, the veteran's symptoms are primarily 
limited to pain and decreased motion.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Here, while flare-ups were noted 
in the veteran's condition, neither examiner indicated that 
there was a history of medically prescribed bed rest within 
the past 12 months. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire spine.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, nor is there evidence of favorable or 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain and 
flare-ups, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  In addition, the 
veteran's pain was indicated to be essentially constant with 
some increase on flare-ups.  No specific evidence of any 
additional limitation of motion or functional impairment 
during flare-ups was indicated.  Rather, as noted by the 
December 2003 examiner, the veteran indicated general 
limitation of activity as a result of flare-up.  As such, 
evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the examinations is 
not shown.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 20 percent for low back disability 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hypertension must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in September 2002.  The examiner diagnosed the 
veteran with essential hypertension.  The examiner, however, 
did not offer an opinion regarding nexus to service.  And the 
Board notes that the examiner did not indicate that the 
veteran's claims file had been reviewed in connection with 
his claim.  In this regard, the Board notes that VA's duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the September 2002 examination report 
(or a suitable substitutes if these examiners are 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's hypertension is related to or 
had its onset during service or within one year of service, 
or whether the veteran's hypertension is secondary to his 
service-connected diabetes mellitus type II.  Pursuant to the 
VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  




In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for 
hypertension.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2002 VA examination report (or 
a suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's hypertension is 
related to or had its onset during 
service or within one year of service, or 
whether such condition is secondary to 
his service-connected diabetes mellitus 
type II.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hypertension found to be present, and the 
examiner must specify the diagnosis.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset in service or within one year of 
service, or whether such condition is 
secondary to the veteran's service-
connected diabetes mellitus type II.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


